TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 13, 2014



                                       NO. 03-13-00807-CV


                                    Kent Schwartz, Appellant

                                                  v.

                                     Brett Schniers, Appellee




        APPEAL FROM COUNTY COURT AT LAW OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 DISMISSED FOR WANT OF PROSECUTION --
                     OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgments signed by the trial court on August 30, 2013, and

October 15, 2013. Kent Schwartz has failed to make arrangements to provide the district clerk’s

record and, accordingly, has failed to prosecute his appeal. The Court holds that the appeal is

therefore subject to dismissal. The Court dismisses the appeal for want of prosecution. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.